DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Otani (US Pub. No. 2018/0052345 A1) discloses a projector (Figure 4, element 1A) comprising: a first light source (Figure 4, element 41); a first light modulator (i.e. modulation device; Figure 4, element 452 inside element 48G) on which first light (i.e. light emitted by element 41 in Figure 4) is incident (clearly illustrated in Figure 4); a first polarization separator (Figure 4, element 481 inside element 48G) disposed on a first optical path (Figure 4, element D1 inside element 48G) along which the first light (i.e. light emitted by element 41 in Figure 4) emitted from the first light source (Figure 4, element 41) and entering the first light modulator (Figure 4, element 452 inside element 48G) travels; a first retardation film (i.e. [Symbol font/0x6C]/4 plate; Figure 4, element 454 inside element 48G) disposed on the first optical path (Figure 4, element D1 inside element 48G); a first reflector (Figure 4, element 484 inside element 48G) disposed on the first optical path (Figure 4, element D1 inside element 48G); and a second light modulator (Figure 4, element 452 inside element 48B) on which second light (i.e. light emitted by element 43 in Figure 4) different from the first light (i.e. light emitted by element 41 in Figure 4) is incident.  However, Otani and the prior art of record neither shows nor suggests a projector wherein the first optical path passes through the first polarization separator and the first retardation film, is then deflected back by the first reflector, again through the first retardation film and the first polarization separator, and then reaching the first light modulator; and a second optical path along which the second light travels is independent of the first optical path and does not intersect the first optical path.
Regarding claims 2-8, the claims are allowable based on their dependence from allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yasumatsu et al. (US Pub. No. 2018/0088453 A1) discloses an illuminator including a light source apparatus that outputs first light that belongs to a first wavelength band, an optical element including a dichroic film and a first retardation element, a reflection element, a light dividing element including a plurality of lenses, and a polarization conversion element. A first component of the first light outputted from the light source apparatus passes through the dichroic film and the first retardation element in this order, is reflected off the reflection element, passes through the first retardation element, and is further reflected off the dichroic film. The first component reflected off the dichroic film passes through the light dividing element and is incident on the polarization conversion element.
Akiyama (US Pub. No. 2018/0066828 A1) teaches an illuminator including a first light source unit that outputs first light beams and a second light source unit that outputs second light beams. A polarization combining element combines the first and second light beams with each other. A polarization state conversion element which receives the combined light includes retardation elements that are separate from one another and arranged in a first direction. The light source units are so configured that first regions through which the first light beams pass and second regions through which the second light beams pass are alternately arranged in the first direction in the polarization state conversion element. A polarization separation element separates the combined light having passed through the polarization state conversion element into first light and second light. A wavelength conversion element converts the first light into third light. The illuminator outputs the second light and the third light.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
05/25/2022